10
11
LZ
Ls
14
15
16
17
18
Lo
20
Za.
med,
23
24
25
26
27

28

14

Id

se 2:20-cv-10998-DMG-RAO Documenté6 Filed 12/04/20

RICHARD L. GRANT, C.S.B. 93351

GRANT LAW, A Professional Law Corporation
15375 Barranca Parkway, SUITE A-208
Irvine, CA 92618

Tel (949)379-7172

Fax (949)379-7192

Email: RGrant@GrantLawCA. com

Attorneys for Plaintiff:
BAXTER BAILEY & ASSOCIATES, INC.

BAXTER BAILEY & ASSOCIATES,
INC., ASSIGNEE OF AV HUDSON,

Case No.:

Plaintiff,

VS.

)
)
)
)
)
)
)
)
DCG DISTRIBUTION, A NEVADA )
CORPORATION; GLB TRUCKING, LLC, )
A FLORIDA LIMITED LIABILITY
COMPANY; FOREVER LINK
INTERNATIONAL, INC., A ) REMOVAL.
CALIFORNIA CORPORATION: LBK )
SHOES CORP., A FLORIDA )
CORPORATION; WORLD NET )
CONSOLIDATORS, INC., A )
CALIFORNIA SUSPENDED )
CORPORATION; ET AL.
)
)
)
)
)

Defendants.

 

1

Page 1of8 Page ID #:36

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

2:20~-cv-10998-DMG (RAOx)

PLAINTIFF’S OBJECTIONS AND
RESPONSE MEMORANDUM TO
DEFENDANT GLB TRUCKING LLC’S
NOTICE OF REMOVAL OF CALIFORNIA
STATE ACTION TO THE UNITED
DISTRICT COURT, CENTRAL
DISTRICT OF CALIFORNIA; REQUEST
FOR JUDICAL NOTICE; REQUEST
FORE HEARING ON ORDER FOR

HON. DOLLY M. GEE

 

 

 

PLAINTIFF’S OBJECTIONS & RESPONSE TO DEFENDANT’S NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT

 
10
alm
12
13
14
15
16
1?
18
19
20
ae
ae
23
24
25
26
ZY

28

4

Id

bse 2:20-cv-10998-DMG-RAO Document6 Filed 12/04/20 Page 2 o0f8 Page ID #:37

COMES NOW, Plaintiff, BAXTER BAILEY & ASSOQCTATES, ING.,
ASSIGNEE OF ASSIGNOR AV HUDSON, submitting to the Court its
Objections and Response Memorandum to Defendant GLB TRUCKING
LLC’S NOTICE OF REMOVAL.

The herein Objections and Response are based upon the fact
that there is not a Federal Issue before the Court to allow for
the removal being noticed and requested which provides this
Court to have original jurisdiction over Plaintiff's claim(s)
herein.

Further, Objections and Response are based upon the fact
that the trucking Bills of Lading are not exclusively governed
by Federal Bills of Lading Act and/or the Carmack Amendment,
but rather governed by California Commercial Code Section 1307
et seg. and California Commercial Code section 7102, et seq.

Further, Objections and Response are based upon the fact
that trucking Bills of Lading were not issued by Plaintiff
Assignor AV HUDSON, but it is reasonably to conclude and it is
believed upon information and belief that the trucking Bills of
Lading were issued by Californi Shipper World Net
Consolidators, Inc.

This Responding Party requests this this court take
judicial notice of the filed State Court Complaint and its

entire Exhibit A Documents, California Commercial Code section

2

 

PLAINTIFF’S OBJECTIONS & RESPONSE TO DEFENDANT’S NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT

 

 

 
10
alll
L2
13
14
Le
16
1?
18
19
20
21
is
a3
24
25
26
Zip

28

 

 

Gase 2:20-cv-10998-DMG-RAO Document 6 Filed 12/04/20 Page 30f8 Page ID #:38

1307 et seq. and California Commercial Code eection 7102, et

seq.
The Plaintiff requests the court to conduct a hearing on

the requested Order for Removal.
The Plaintiff also requests that the Request for Removal

be denied with prejudice.

Respectfully submitted,

Dated: (XL /GOY/Zo GRANT LAW

BY: /s/ RICHARD L. GRANT
RICHARD L. GRANT, ESO.
ATTORNEY FOR PLAINTIFF

 

3

 

PLAINTIFF’S OBJECTIONS & RESPONSE TO DEFENDANT’S NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT

 
10
LiL
a
13
14
LS
16
1?
18
LS
20
iad.
ae
23
24
a)
26
a7

28

 

 

Se 2:20-cv-10998-DMG-RAO Documenté6 Filed 12/04/20 Page 4of8 Page ID #:39

MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF OPPOSITION TO
NOTICE OF REMOVAL
1. STATEMENT OF CASE:

This case before this court concerns Plaintiff’s State
Complaint for collection of unpaid freight bills in the amount
of $16,350.00 and California State pled causes action for
Breach of Contract, Open Book Account, Account stated, Quantum
Meruit, and Unjust Enrichment.

The Defendants consist of the California Shipper World Net
Consolidators, Shipper DCG Distribution, Consignee GLB Trucking
LLC, Shipper Forever Link International, and LBK Shoes as a
Consignee.

Defendant GLB Trucking LLC (GLB) has responded to the
complaint by filing its Notice of Removal of the California
State Court Case to this Federal Court based upon the fact that
the trucking bills of lading were issued by Plaintiff’s
Assignor AV Hudson and trucking bills of lading are governed by
federal law. Hence, it is argued that a federal law issue
requires removal.

Conversely, Plaintiff contends that the Crucking bills of
lading were not necessarily issued by Plaintiff's Assignor, but
most probably by the California Shipper World Net

Consolidators, Inc.; no federal issue as the trucking bills of

4

PLAINTIFF’S OBJECTIONS & RESPONSE TO DEFENDANT’S NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT

 
10
td
Le
L3
14
LS
16
Li
Le
19
20
21
oe
23
24
25
26
27

28

 

ase 2:20-cv-10998-DMG-RAO Document6 Filed 12/04/20 Page 5of8 Page ID #:40

lading are governed by California State Law; and this court
does not have original jurisdiction over Plaintiff claim (Ss).
2. NO ORIGINAL JURISDICTION OVER PLAINTIFF-NO FEDERAL ISSUE
In order to establish Original Jurisdiction, there must
exist a Federal issue. Just because the Shipper used a Bill(s)
of Lading for the shipments, it does not raise a federal
question which may not be governed by Federal Law.
A Bill of Lading can be governed by State Law. Bills of
Lading are not exclusively governed by federal law.
Here, California State Law would control the herein
Trucking Bills of Lading. Under California Law, California
Commercial Code Section 1307 et seq. and California Commercial

Code Section 7102, et seg., Under California Law herein, Bills

 

of Lading are issued by the Shipper and prescribe the identity
of the shipper, consignee, nature of cargo, and terms of
payment. Especially, California Law governs both the shipments
and the Bills of lLading where shipments originate from
California Shippers and depart from the state of California.

In addition, and most importantly, thé examination of the
bills of lading (attached to the state complaint) leads one to
conclude that Shipper World Net Consolidators most likely than
not issued the bills of lading in California as the shipper as
required and pursuant to the aforementioned cited California

statutory Bill of Lading law.

5

 

PLAINTIFF’S OBJECTIONS & RESPONSE TO DEFENDANT’ S NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT

 

 
10
LA,
L?
13
14
LS
16
17
18
19
20
a
22
23
24
25
26
ai

28

 

 

se 2:20-cv-10998-DMG-RAO Documenté6 Filed 12/04/20 Page 6of8 Page ID#:41

Hence, there is not Present a federal issue to sustain
original jurisdiction by this Federal Court.
3. NOSTATUTORY OR COMPELLING BASIS FOR REMOVAL
Given that the trucking bills of lading are California
Bills of Lading govern by California Law, and no federal issue,
there is not present either a Statutory or compelling basis to
remove this California State Action to this Federal Court.
Judicial Economy is not served by ordering its removal.
4. PLAINTIFF REQUEST FOR JUDUCIAL NOTICE
This Responding Party requests this this court take
judicial notice of the filed State Court Complaint and its

entire Exhibit A Documents, California Commercial Code Section

 

L309 et séq. and California Commercial Code Section 7102, et

seq.

5. CONCLUSION

Based upon the existence of a California Trucking Bills of
Lading arguably and most probably issued by the California
Shipper as prescribed and governed by California Law,
California State Complaint and Exhibit A Transportation
Documents, and the absence of a federal issue, 1G is
respectfully requested that the herein matter not be removed to
this federal court.

DATED: £2, Lah
RICHARD L. GRANT, ESQ.

ATTORNEY FOR PLAINTIFF

 

6

PLAINTIFF’S OBJECTIONS & RESPONSE TO DEFENDANT’ S NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT

 
10
Jd
LZ
13
14
16
16
Led
18
18
20
td
Ze
22
24
25
26
27

28

Se 2:20-cv-10998-DMG-RAO Documenté6 Filed 12/04/20 Page 7of8 Page ID #:42

5.

ct

PROOF OF SERVICE - 1031(a)(3) C.C_P.

STATE OF CALIFORNIA, COUNTY OF ORANGE

Iam employed in the County of Orange, State of California. Iam over the age of 18
and not a party to the within action; my business address is 15375 Barranca Parkway, Suite A-
208, Irvine, California 92618.

On December 4, 2020, I served the foregoing document described as PLAINTIFE’S
OBJECTIONS AND RESPONSE TO DEFENDANT GLB TRUCKIN G, LLC’S NOTICE
OF REMOVAL on the interested parties in this action as set forth below in the following
manner:

SEE ATTACHED SERVICE SHEET.

(X) BY MAIL. I am familiar with this firm’s practice of collection and processing
correspondence for mailing with the United states Postal Service, and that the
correspondence shall be deposited with the United States Postal Service on the
same day in the ordinary course of business pursuant to Code of Civil Procedure
§1013(a). Iam aware that on a motion of party service, service is presumed
invalid if postal cancellation date or postage meter date is more than one day after
date of deposit for mailing affidavit.

(X ) BY ELECTRONIC SERVICE:. In addition to service by mail as set forth above, a
copy of said document(s) was also delivered by electronic service to the
addressee(s) of record and as attached.

() BY PERSONAL SERVICE. I caused a true copy of said document(s) to be hand-
delivered to the addressee(s) via a California registered process server pursuant to
Code of Civil Procedure §1011.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct and that this declaration was executed on December 4, 2020, at
Irvine, California.

/S/
RICHARD L. GRANT

 

7

 

PLAINTIFF'S OBJECTIONS & RESPONSE TO DEFENDANT’S NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT

 

 

 
10
dial.
12
13
14
Le
16
17
18
19
20
21
Ze
23
24
25
26
27

28

D

MICHAEL J. PERRY, ESQ.
4640 Admiralty Way, Ste. 500

Marina Dey Rey, CA 90292
mjp@michaeljperrylaw.com

8

ise 2:20-cv-10998-DMG-RAO Document6 Filed 12/04/20 Page 8o0f8 Page ID #:43

MICHAEL J. PERRY, ESQ., A PROF ESSIONAL LAW CORPORATION

 

PLAINTIFF’S OBJECTIONS & RESPONSE TO
REMOVAL TO UNITED STATES DI

 

 

DEFENDANT’S NOTICE OF
STRICT COURT

 
